DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added claim limitation whereby the “active ingredient is configured to be conveyed to the plant by the dendrimer nanoparticles and the spherical nanoparticles” and whereby the “active ingredient is coupled to the […] nanoparticles” does not find support in the Specification as originally filed. The Specification describes the formulation for conveying an agrochemical to a plant. The nanoparticles are not described as conveying the active ingredient but are part of a formulation that includes nanoparticles and the active ingredient. The Specification only provides support for an active ingredient configured to be conveyed to the plant by the formulation as recited in the claim preamble. The Specification describes how one dendrimer molecule can have hundreds of possible site to couple to an active ingredient [0029] but does not positively recite this property for both dendrimer and spherical nanoparticles within the claimed formulation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "coupled to the dendrimer nanoparticles" and “coupled to the spherical nanoparticles” renders the claim indefinite because the Specification does not provide a method of ascertaining this limitation. The Specification describes the nanoparticles as carriers, conjugating to other chemicals, a supplement, and/or interacting with the active ingredient, but does not describe how the active ingredient is “coupled”. The Specification describes a liquid mixture of nanoparticles and active ingredients and therefore this limitation is interpreted as a mixture of these components. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Patent No. 2006/0154069 A1).

In regard to claim 1, Lin et al. disclose a formulation (e.g. an article) [0049] for conveying nutrients to a plant (e.g. the article useful for delivering bioactive agents in a controlled manner, the bioactive agents include nutrients) [0049-0050], the formulation comprising:
a nanoparticle supplement [Claim 2] including:
dendrimer nanoparticles [Claim 14], and
spherical nanoparticles [0041]; and
an active ingredient (e.g. bioactive agent) [0049-0050], wherein the active ingredients (e.g. encapsulated agents) are introduced into the pore (e.g. the active ingredient is coupled to the nanoparticles), and the active ingredients are released from the pores under preselected conditions (e.g. configured to be conveyed) [0049]. The Lin reference discloses these properties generally but does not disclose the properties in regard to both the dendrimer and spherical nanoparticles, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the spherical nanoparticles are porous [0041] and molecules are “associated” to dendrimer particles of Lin’s invention through ionic, covalent or other bonds [0056].

In regard to claim 2, Lin et al. disclose the formulation of claim 1, wherein the spherical nanoparticles are mesoporous nanoparticles [0041].

In regard to claim 3, Lin et al. disclose the formulation of claim 1, and Lin further discloses the spherical nanoparticles being hollow nanoparticles (e.g. an article comprises a spherical mesoporous silicate nanoparticle, and further, as shown in figure 1, the silica nanospheres have large hollow internal space or cavity of a cylindrical shape, which is the inner surface of a hollow particle) [0034; Fig. 1; 0041].

In regard to claims 4-5, Lin et al. disclose the formulation of claim 1, wherein the dendrimer nanoparticles are Poly(amidoamide) (PAMAM) dendrimers (e.g. the article comprises mesoporous silicate nanoparticle and removable poly(amidoamine) caps obstructing the pores, where poly(amidoamine) comprising both amido and amino groups, is a variant of poly(amidoamide), having an amine terminal group) [0046].

In regard to claim 6, Lin et al. disclose the formulation of claim 1, comprising a liquid medium (e.g. useful liquid carriers include water, alcohols or glycols or water-alcohol/glycol blends) [0064].

Claims 1, 4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US Patent Publication No. 2015/0342189 A1).

In regard to claim 1, Ding et al. disclose a formulation (e.g. an aqueous suspension concentrate) [0009] for conveying nutrients to a plant (e.g. a potassium salt of humic acid) [0102], the formulation comprising:
a nanoparticle supplement (e.g. less than 10 μm) [0009] including:
dendrimer nanoparticles [0081], and
spherical nanoparticles (the nematicidal compound was milled to median diameter of about 2 μm, as shown in table 2, and the mean particle size 0.5 to 1 μm, or from 500 nanometers to 1000 nanometers, where diameter is a measure applicable to spherical objects) [0014; 0064; 0167]; and
an active ingredient (e.g. biocidal agents or an additional pesticide) [0107],
wherein the active ingredient (e.g. nematicidal compound) is in the form of a spherical nanoparticle [0014], wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the dendrimers have very strong potential for coupling/conjugating chemicals and in the combination disclosed by Ding, the possible coupling sites of a dendrimer nanoparticle complex with the active ingredient, and Ding’s active ingredients (e.g. nanosized materials) are diluted to attain the desired loading and directly applied to the soil surrounding the root zone of a plant (e.g. conveyed to the plant) [0144].

In regard to claim 4, Ding et al. disclose the formulation of claim 1, wherein the dendrimer 
nanoparticles are Poly(amidoamide) (PAMAM) dendrimers [0082].

	In regard to claim 6, Ding et al. disclose the formulation of claim 1, further comprising a liquid medium (e.g. aqueous suspension concentrate compositions comprising biologically active compound, where aqueous suspension comprises water as a liquid medium) [0014].

	In regard to claim 9, Ding et al. disclose the formulation of claim 1, wherein the nanoparticle supplement has equal parts dendrimer nanoparticles (the poly(amidoamine) PAMAM dendrimers comprise up to 10 percent by weight of the composition) [0082] and spherical nanoparticles (e.g. the nematicidal compound was milled to median diameter of about 2 μm, as shown in table 2, and the mean particle size 0.5 to 1 μm, or from 500 nanometers to 1000 nanometers, the composition comprising 10 percent by weight of nematicidal compound in the form of particles) [0057].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Patent No. 2006/0154069 A1) as applied to claim 6 above, and further in view of Baker et al. (US Patent Publication No. 2013/0133386 A1).

	In regard to claim 7, Lin et al. disclose the formulation of claim 6 but the reference does not explicitly describe the active ingredient and the liquid medium having a volume ratio between 1:160 and 1:32,000.

	Baker et al. is directed to nutrient-rich fertilizers [Abstract]. Baker discloses the active ingredient and the liquid medium having a volume ratio between 1 :160 and 1 :32,000 (e.g. commercially available fertilizers are described by an NPK grade indicating indicates the amount of nitrogen, phosphate and potash in the product in weight or volume percent multiplied by 100 and include fertilizers in liquid effluent with an NPK grade 0.1-0-0.1, i.e., having total active ingredients 0.2 volume percent in liquid
effluent or medium, i.e., about 1 to 500 volume ratio of total active ingredients per liquid medium; paragraphs) [0094-0095]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to look to the prior art (Baker et al.) for a description of common volume percentage values in commercial fertilizer for formulating a composition with an effective amount of active ingredient. One of ordinary skill in the art would have been motivated to provide the active ingredient and the liquid medium described by Lin within the claimed range to improve the effectiveness of delivery of biological agents [Baker; 0023; 0064, 0094-0095].

Claims 8, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Patent No. 2006/0154069 A1) in view of Li et al. (US Patent Publication No. 2015/0366186 A1).

In regard to claim 8, Lin et al. disclose the formulation of claim 1. The reference does not explicitly disclose wherein the nanoparticle supplement and the active ingredient having a mass to volume ratio of at least 1 parts per million (ppm).

Li et al. is directed to formulations based around nanoparticles useful in agricultural products [0054-0055]. Li et al. disclose the nanoparticle and the active ingredient having a mass to volume ratio of at least 1 parts per million ppm (e.g. the formulation contains the same amount by weight of active ingredient, including mectins and milbemycins, and organic polymer nanoparticle, i.e., where the ratio mass to volume ratio of active ingredient to organic polymer nanoparticle is about 1 to 1, which is higher than 1 parts per million ppm) [0052; 0071; 0081]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the formulation of Lin in order to provide for the nanoparticle and the active ingredient having a mass to volume ratio of at least 1 parts per million ppm to improve the effectiveness of delivery of biological agents using silicate particles [Lin, 0010]. One of ordinary skill in the art would have been motivated to look to Li for guidance regarding the ratio of active agent (e.g. biological agent) and nanoparticles when Lin discloses the general conditions for improving the effectiveness of delivery of biological agents using silicate particles [Lin, 0007, 0010].

In regard to claim 11, Lin et al. disclose a formulation (e.g. an article) [0049] for conveying nutrients to a plant (e.g. the article useful for delivering bioactive agents in a controlled manner, the bioactive agents include nutrients) [0049-0050], the formulation comprising:
a liquid medium (e.g. useful liquid carriers include water, alcohols or glycols or water-alcohol/glycol blends) [0064];
a fertilizer active ingredient (e.g. nutrient bioactive agent) [0049-0050], wherein the liquid medium and fertilizer active ingredient inherently have a total volume; and 
a nanoparticle supplement [Claim 2] including:
dendrimer nanoparticles [Claim 14], and
spherical nanoparticles [0041].

The Lin reference does not explicitly disclose a mass to volume ratio of the nanoparticle supplement to the total volume of the liquid medium and fertilizer active ingredient being at least 1 parts per billion (ppb).

Li et al. is directed to formulations based around nanoparticles useful in agricultural products [0054-0055]. Li et al. disclose the nanoparticle and the active ingredient having a mass to volume ratio of at least 1 parts per million ppm (e.g. the formulation contains the same amount by weight of active ingredient, including mectins and milbemycins, and organic polymer nanoparticle, i.e., where the ratio mass to volume ratio of active ingredient to organic polymer nanoparticle is about 1 to 1, which is higher than 1 parts per billion ppb) [0052; 0071; 0081]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the formulation of Lin in order to provide for the nanoparticle and the active ingredient having a mass to volume ratio of at least 1 parts per million ppm to improve the effectiveness of delivery of biological agents using silicate particles [Lin, 0010]. One of ordinary skill in the art would have been motivated to look to Li for guidance regarding the ratio of active agent (e.g. biological agent) and nanoparticles when Lin discloses the general conditions for improving the effectiveness of delivery of biological agents using silicate particles [Lin, 0007, 0010].

In regard to claim 12, Lin et al. disclose the formulation of claim 1, wherein the dendrimer nanoparticles are Poly(amidoamide) (PAMAM) dendrimers (e.g. the article comprises mesoporous silicate nanoparticle and removable poly(amidoamine) caps obstructing the pores) [0046].

In regard to claim 15, Lin does not describe a fertilizer active ingredient providing nitrogen supplement and therefore meets the claim limitation.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Patent No. 2006/0154069 A1) as applied to claim 1 above, and further in view of Johnson et al. (US Patent Publication No. 2018/0169009 A1).
In regard to claim 10, Lin et al. disclose the formulation of claim 1. The reference does not explicitly disclose wherein the spherical nanoparticles including both solid spherical nanoparticles and hollow spherical nanoparticles.

Johnson is directed to silica nanostructures [0038], wherein the particles include solid particles and hollow particles (e.g. biocomposite material comprises silica matrix with a mixed distribution of solid and hollow particles was found in spray dried samples) [0107]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the nanoparticle supplement of Lin comprising both hollow and solid particles to improve the effectiveness of delivery of biological agents using silicate particles [Lin; abstract; [0007]; [0010]].

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Patent No. 2006/0154069 A1) in view of Li et al. (US Patent Publication No. 2015/0366186 A1) and further in view of Tolaymat et al. (Science of the Total Environment, 2017).

In regard to claims 13-14, Lin in view of Li does not explicitly disclose the ratio of a mass of the nanoparticle supplement to the total volume of the liquid medium and fertilizer active ingredient being no more than 20 ppb (claim 13) or the nanoparticle supplement and fertilizer active ingredient having a mass to volume ratio of no more than 10 ppm (claim 14).

Tolaymat et al. is directed to the effects of engineered nanoparticles on plants and plant systems [Abstract]. The concentration of nanoparticles remains low in agricultural systems, within ppm and ppb levels [Table 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a composition for conveying nutrients to plants with nanoparticle components within the claimed ranges. One of ordinary skill in the art would have been motivated to optimize the concentration ratios through routine experimentation. Tolaymat describes barriers including utilizing nanoparticle concentrations which exceed the threshold in which the nutrient is needed and in concentration levels that are harmful or toxic to plant systems [Page 94; Column 1]. It lies within the level of one of ordinary skill to formulate a composition with nanoparticle concentrates in an effective amount while limiting the concentration to avoid determinantal results such as toxicity to plant and agricultural systems.

Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive.

Applicant argues (pg. 6) Lin fails to describe the use of dendrimer nanoparticles in any capacity beyond providing a physical obstructing cap and does not describe wherein the dendrimer nanoparticles are coupled to the active ingredient for conveyance by the dendrimer as recited in amended claims 1 and 11. This argument is not persuasive. Lin describes wherein the active ingredients (e.g. encapsulated agents) are introduced into the pore (e.g. the active ingredient is coupled to the nanoparticles), and the active ingredients are released from the pores under preselected conditions (e.g. configured to be conveyed) [0049]. The spherical nanoparticles described by Lin are porous [0041] and molecules are considered “associated” to dendrimer particles of Lin’s invention through ionic, covalent or other bonds [0056]. Conveyance of the component’s of Lin’s is through controlled delivery of the agriculturally active agent(s) [0010]

Applicant argues (pgs. 6-7) Ding fails to teach a spherical nanoparticle where the active ingredient is coupled to the spherical nanoparticles and the active ingredient is configured to be conveyed to the plant by the dendrimer nanoparticles and the spherical nanoparticles as recited in amended claims 1 and 11. This argument is not persuasive. The Ding reference describes an active ingredient (e.g. nematicidal compound) is in the form of a spherical nanoparticle [0014]. The dendrimers described by Ding have very strong potential for coupling/conjugating chemicals and in the combination disclosed by Ding, the possible coupling sites of a dendrimer nanoparticle would therefore complex with the active ingredient. Ding’s active ingredients (e.g. nanosized materials) are diluted to attain the desired loading and directly applied to the soil surrounding the root zone of a plant (e.g. conveyed to the plant) [0144].

Applicant argues (pg. 7) Ding does not disclose spherical nanoparticles because there is no indication that milled particles are spheres nor are any spherical particles in the form of nanoparticles. This argument is not persuasive. Ding discloses a reduced particle size of the active ingredient falling within the range of from about 0.5 µm to about 10 µm (e.g. 500-10,000 nm) [0063]. Applicant’s Specification describes spherical nanoparticles “may exhibit some elongation (such as up to a 2:1 ratio of the major axis relative to the minor axis or a 2:2:1 ratio of the orthogonal axes) and still be considered spherical, in contrast to the dendrimer nanoparticles or other needle-like or fibrous nanoparticles”. Ding recites size of these particles using the term diameter and in the absence of a teaching otherwise, one of skill in the art would understand materials mechanically milled (e.g. via ball milling) to a size calculated by a diameter are spherical [0089].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        November 8, 2022